                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONARD J. FRONCZKIEWICZ,                        :
    Plaintiff                                    :            No. 1:18-cv-01983
                                                 :
               v.                                :            (Judge Kane)
                                                 :            (Magistrate Judge Cohn)
ANDREW SAUL,                                     :
Commissioner of Social Security,                 :
    Defendant                                    :

                                              ORDER

       Before the Court is the November 15, 2019 Report and Recommendation of Magistrate

Judge Cohn (Doc. No. 12), recommending that this Court vacate Defendant’s final decision

denying the continuation of Plaintiff’s disability insurance benefits under Title II of the Social

Security Act on the basis that Defendant’s final decision was not supported by substantial

evidence because the administrative law judge’s residual functional capacity (“RFC”) finding

was not adequately supported by medical opinion evidence in regard to its assessment of

Plaintiff’s limitations resulting from his impairments. No timely objections to the Report and

Recommendation have been filed.

       ACCORDINGLY, on this 3rd day of December 2019, upon independent review of the

record and applicable law, IT IS ORDERED THAT:

       1. The Clerk of Court is directed to amend the caption of this action to reflect that
          Andrew Saul, Commissioner of Social Security, is the named defendant in this case;1

       2. Magistrate Judge Cohn’s Report and Recommendation (Doc. No. 12) is ADOPTED;

       3. Defendant’s final decision is VACATED;
1
 While Defendant Nancy A. Berryhill, who previously served as the acting commissioner of
Social Security, was initially named as the defendant in this case, Andrew Saul became the
commissioner of Social Security on June 17, 2019. Accordingly, the Court will direct the Clerk
of Court to amend the caption of the case to reflect this change pursuant to Federal Rule of Civil
Procedure 25(d), which provides that a public officer’s successor is automatically substituted as a
party in an action brought against the public officer in an official capacity.
4. The Clerk of Court is directed to enter judgment in favor of Plaintiff and against
   Defendant;

5. The above-captioned action is REMANDED to Defendant to conduct a new
   administrative hearing in accordance with Magistrate Judge Cohn’s Report and
   Recommendation (Doc. No. 12); and

6. The Clerk of Court is directed to CLOSE the above-captioned action.

                                             s/ Yvette Kane
                                             Yvette Kane, District Judge
                                             United States District Court
                                             Middle District of Pennsylvania




                                         2
